      Case: 3:21-cv-00107-NBB-RP Doc #: 31 Filed: 08/26/21 1 of 2 PageID #: 334




                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION


 MISEMER PHARMACEUTICALS, INC.,

        Plaintiff,

 v.                                                     Case No. 3:21-cv-107-NBB-RP

 VIRTUS PHARMACEUTICALS, LLC,

        Defendant.


 VIRTUS PHARMACEUTICALS, LLC,

        Counterclaimant,

 v.

 MISEMER PHARMACEUTICALS, INC.;
 ARUN KAPOOR,

        Counterclaim Defendants.


                     ORDER GRANTING MOTION TO SEAL EXHIBITS

       This matter came before the Court on Defendant’s Motion to Seal Exhibits (the “Motion”).

The court, being advised in the premises, finds the following:

           1. On August 10, 2021, Plaintiff filed its Amended Complaint (Dkt. 24).

           2. On August 24, 2021, Defendant filed its Answer and Counterclaim. Attached to

the Answer and Counterclaim are four exhibits, which were previously marked “Confidential” or

are confidential by incorporating an agreement that itself is marked “Confidential.”

           3. In the Motion to Seal, Defendant requests that the Court seal these exhibits.
      Case: 3:21-cv-00107-NBB-RP Doc #: 31 Filed: 08/26/21 2 of 2 PageID #: 335




           4. The exhibits contain what appears to be confidential information not usually

available to the public.

           5. The public’s right of access is not thwarted by sealing these documents, because

the memorandum in support provides the public with a sufficient understanding of what these

exhibits contain, without divulging any confidential information.

           6. Because this matter is in an early litigation posture, the confidential documents have

not been produced during discovery. Litigants will have access to the documents via CM/ECF.

           7. The Exhibits at issue are identified as “Confidential.”

           8. Given the above, the Court hereby finds that the Motion is well taken and should

be, and it hereby is, granted.

       IT IS THEREFORE ORDERED that the Clerk of Court seal Exhibits 1, 2, 3, 4, and 7

attached to Defendant’s Answer and Counterclaim.

       IT IS FURTHER ORDERED that Exhibits 1, 2, 3, 4, and 7 are sealed from public access

permanently, allowing CM/ECF access to counsel of record only.

       IT IS FURTHER ORDERED that Exhibits 1, 2, 3, 4, and 7 are sealed from the public,

thereby preventing access to the documents from CM/ECF and prohibiting access to the documents

by terminal in the office of the Clerk of Court.

       SO ORDERED, this the 26th day of August, 2021.

                                              /s/ Roy Percy
                                              UNITED STATES MAGISTRATE JUDGE
